The opinion of the Court was drawn up by
Appleton, J.
From the recitals in the bond, the warrants therein described justify the arrest of the principal.
It was decided in Herriman v. Stowers, 43 Maine, 497, that the assessors of the town have no right to assess one not an inhabitant thereof. But that relates only to the poll tax. By R. S., 1857, c. 6, § § 99 and 100, which is a reenactment of previously existing provisions, the improved real estate and certain enumerated personal property may be assessed to non-residents, and, upon their neglect to pay for six months after the taxes are committed to an officer for collection, they may be committed to the jail in the county in which they may be found.
By R. S., 1857, c. 6, § 93, it is enacted that, “when new constables or collectors are chosen and sworn before the former officers have perfected their collections, the latter shall complete all their collections, as if others had not been chosen and sworn.” It was held in Bassett v. Porter, 4 Cush., 489, that a collector of taxes, under a warrant from the assessors in which the time for the completion of the collection of taxes therein mentioned is specified, may arrest a person for the non-payment of his tax after the time limited in the warrant.
The facts offered to be proved would not have constituted a defence. • Default to stand.
Tenney, C. J., and Rice, Cutting, May, and Goodenow, JJ., concurred.